589 So.2d 382 (1991)
John Angus WRIGHT, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2176.
District Court of Appeal of Florida, Fourth District.
November 13, 1991.
*383 John Angus Wright, pro se.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Sarah B. Mayer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
John Angus Wright appeals from an order denying his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Appellant claims 754 days entitlement to jail time credit for time he served in the Martin County jail from September 3, 1986 until his sentencing on September 27, 1988. The trial court credited him with only 520 days. Appellant contends that since he was incarcerated in the Martin County jail when the detainer was issued by Palm Beach County, and since the sentences in Palm Beach County were to run concurrent with the sentence in Martin County, he is entitled to credit for the entire time served.
The trial court summarily denied his motion and did not attach the portions of the record which conclusively refute appellant's claim that he was confined in the Martin County jail when the September 3, 1986 detainer was issued by Palm Beach County. While appellant's calculations may not be perfectly accurate, it nonetheless remains clear that the order denying jail time credit did not attach adequate portions of the record to refute his claims. We therefore reverse and remand this case to the trial court for attachment of the portions of the record refuting appellant's claim for post conviction relief or in the alternative, for resentencing. See Daniels v. State, 491 So.2d 543 (Fla. 1986) and Pearson v. State, 538 So.2d 1349 (Fla. 1st DCA 1989).
REVERSED and REMANDED.
HERSEY, DELL and GUNTHER, JJ., concur.